DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/10/2022.
Information Disclosure Statements dated 5/16/2022 and 2/22/2022 have been considered, except where lined through. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 8-11, filed 5/10/2022, with respect to 35 USC 102(a)(1) have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 9,836,853 discloses a three-dimensional convolutional neural network that includes a preliminary layer group, one or more intermediate layer groups, a final layer group, and/or other layers/layer groups. The preliminary layer group may include an input layer, a preliminary three-dimensional padding layer, a preliminary three-dimensional convolution layer, a preliminary activation layer, a preliminary normalization layer, and a preliminary downsampling layer. One or more intermediate layer groups may include an intermediate three-dimensional squeeze layer, a first intermediate normalization layer, an intermediate three-dimensional padding layer, a first intermediate three-dimensional expand layer, a second intermediate three-dimensional expand layer, an intermediate concatenation layer, a second intermediate normalization layer, an intermediate activation layer, and an intermediate combination layer. The final layer group may include a final dropout layer, a final three-dimensional convolution layer, a final activation layer, a final normalization layer, a final three-dimensional downsampling layer, and a final flatten layer.
However, the cited art of record fails to teach, disclose or suggest the limitation/feature of “obtaining an image to be recognized by an image sensor; inputting the image to be recognized to a single convolutional neural network; obtaining a first feature map belonging to a first detection task and a second feature map belonging to a second detection task according to an output result of the single convolutional neural network, wherein the first feature map and the second feature map have a shared feature; using an end-layer network module to generate a first recognition result corresponding to the first detection task from the image to be recognized according to the first feature map, and to generate a second recognition result corresponding to the second detection task from the image to be recognized according to the second feature map, wherein the end-layer network module uses a computer vision technique to obtain the second recognition result according to the second feature map; and outputting the first recognition result corresponding to the first detection task and the second recognition result corresponding to the second detection task” as recited in claim 1 and claim 9. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669